DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “adjacent” “cover”are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “nearby” “lay something over”respectively. Further note the limitation “contact/connect” is being interpreted to include "direct contact/connection" (no intermediate materials, elements or space disposed there between) and "indirect contact/connection" (intermediate materials, elements or space disposed there between).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al in Fig 12 (US 2010/0259923 A1 hereinafter Watanabe).
Regarding Claim 1, Watanabe in Fig 12 discloses:  1. A semiconductor package comprising:
a lead frame (8) including a die paddle (portion of 8 under the dies 6a and 6b) and a first plurality of conductors (17) and a second plurality of conductors (17); Since no specific structural details of the lead frame are claimed, substrate 8 is being read as the claimed lead frame since it enables electrical connectivity [0038];
a first semiconductor die (6a) electrically connected to the first plurality of conductors (17) through a first set of bond wires (12);
a second semiconductor die (6b) electrically connected to the second plurality of conductors (17) through a second set of bond wires (12), the second semiconductor die attached to the first semiconductor die (See Fig 12);
a molding structure (13) covering portions of the lead frame (8), the first semiconductor die (6a), the second semiconductor die (6b), the first set of bond wires (12), and the second set of bond wires (12); and
a cavity (14) within the molding structure and covering portions of top surfaces of the first semiconductor die and attached to the second semiconductor die, wherein a portion of the cavity is in between the first semiconductor die and the die paddle (See Fig 12), wherein one surface of each of the first plurality of conductors and two surfaces of each of the second plurality of conductors (17) are exposed from the semiconductor package, and wherein the first semiconductor die is suspended (partially) by the first set of bond wires (12) to float inside the cavity. The claim specifically does not recite that the first semiconductor die is suspended to float in the cavity using only the bond wires. Watanabe discloses that the first semiconductor die 6a is suspended using the bondwires 12 and the second die/die attach 6b/33 (See Fig 12) and hence the limitation is considered met [0089-0090].

Regarding Claim 2, Watanabe in Fig 12 discloses:  The semiconductor package of claim 1, wherein the second set of bond wires (12) is below the first set of bond wires in a cross-sectional view of the semiconductor package (when viewed with the package rotated by 180 degrees).

Regarding Claim 3, Watanabe in Fig 12 discloses:   The semiconductor package of claim 1 further comprising a film layer in contact with portions of the molding structure and covering a portion of the cavity [0081].

Regarding Claim 4, Watanabe in Fig 12 discloses:   The semiconductor package of claim 3, wherein the film layer includes a screen- printed film [0081].
The limitation “a screen- printed” in claim 4 is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.

Regarding Claim 5, Watanabe in Fig 12 discloses:   The semiconductor package of claim 3, wherein the film layer includes a sealing film (31 for example in Fig 8) that hermetically seals the cavity [0081].

Regarding Claim 6, Watanabe in Fig 12 discloses:   The semiconductor package of claim 1, wherein the cavity includes a vent (15) adjacent to a side of the second semiconductor die (6b) connected to the second set of bond wires (12). See broadest reasonable interpretation of the limitation adjacent and connect in the note above.

Claims 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al in Fig 2 (US 2010/0259923 A1 hereinafter Watanabe).
Regarding Claim 8, Watanabe in Fig 2 discloses:  A semiconductor package comprising:
a lead frame (8) including a die paddle (portion of 8 supporting the die) and a plurality of conductors (10);
a semiconductor die (6) electrically connected to the plurality of conductors through bond wires (12);
a molding structure (13) covering portions of the lead frame, the semiconductor die, and the bond wires (See Fig 2); and
a cavity (14) within the molding structure and covering portions of surrounding the semiconductor die, wherein a portion of the cavity is between the semiconductor die and the die paddle, wherein the semiconductor die is suspended by the bond wires to float inside the cavity (See Fig 2) [0037-0041].

Regarding Claim 9, Watanabe in Fig 2 discloses:  The semiconductor package of claim 8 further comprising a film layer [0081] in contact (indirect contact) with portions of the molding structure (13) and covering the cavity (14). Examiner notes that the claim does not claim any other structural aspects of the film layer and hence any layer could be used to read on this limitation.

Regarding Claim 10, Watanabe in Fig 2 in an alternative interpretation discloses:  The semiconductor package of claim 9, wherein the film layer [0081] includes a screen- printed film.          
The limitation “a screen- printed” in claim 10 is taken to be a product by process limitation, it is the patentability of the claimed product and not of recited process steps which must be established. Therefore, when the prior art discloses a product which  reasonably appears to be identical with or only slightly different than the product claimed in a product-by process claim, a rejection based on sections 102 or 103 is fair. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324,326(CCPA 1974); In re Marosi et al., 218 USPQ 289,292 (Fed. Cir. 1983); and particularly In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process ” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old or obvious product produced by a new method is not a patentable product, whether claim in “product by process” claim or not.

Regarding Claim 11, Watanabe in Fig 2 discloses: The semiconductor package of claim 9, wherein the film layer includes a sealing film that hermetically seals the cavity [0081].

Regarding Claim 12, Watanabe in Fig 2 discloses: The semiconductor package of claim 8, wherein the molding structure (13) covers at least a portion of each of the plurality of conductors (10).

Regarding Claim 13, Watanabe in Fig 2 discloses: The semiconductor package of claim 8, wherein the molding structure (13) covers at least a portion of each of the bond wires (12).

Regarding Claim 14, Watanabe in Fig 2 discloses: The semiconductor package of claim 8, wherein a surface of the die paddle (8: bottom surface) is exposed from the semiconductor package.

Claims 8, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al in Fig 2 (US 2010/0259923 A1 hereinafter WatanabeAlt).
Regarding Claim 8, WatanabeAlt in an alternative interpretation of Fig 2 discloses:  A semiconductor package comprising:
a lead frame (8) including a die paddle (portion of 8 supporting the die) and a plurality of conductors (17);
a semiconductor die (6) electrically connected to the plurality of conductors (17: through bondwires, bondpads 10 and wiring 9) through bond wires (12);
a molding structure (13) covering portions of the lead frame, the semiconductor die, and the bond wires (See Fig 2); and
a cavity (14) within the molding structure and covering portions of surrounding the semiconductor die, wherein a portion of the cavity is between the semiconductor die and the die paddle, wherein the semiconductor die is suspended by the bond wires to float inside the cavity (See Fig 2) [0037-0041].
Regarding Claim 15, WatanabeAlt in Fig 2 discloses: The semiconductor package of claim 8, wherein two surfaces of each of the plurality of conductors (17) are exposed from the semiconductor package (See Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over
Watanabe et al (US 2010/0252923 A1 hereinafter Watanabe) in view of Sonobe et
al (US 2010/0244234 A1 hereinafter Sonobe).
Regarding Claim 7, Watanabe discloses in Fig 12: The semiconductor
package of claim 44, wherein the second semiconductor die (6a) is attached to the first
semiconductor die (6b) via a die attach material (DAF: 33).
Watanabe does not disclose: die attach is a nonconductive die attach material.
However, Sonobe teaches in Fig 14: wherein the die attach (18) is a
nonconductive die attach material comprising of cyclic olefin-based resin blended with
epoxy-based resin.
References Sonobe and Watanabe are analogous art because they both are
directed to packaging of semiconductor devices and one of ordinary skill in the art would
have had a reasonable expectation of success to modify device of Watanabe with the
specified features of Sonobe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of the
filing of the invention to combine teachings of Sonobe and Watanabe so that the die
attach material is a non-conductive die attach as taught by Sonobe in Watanabe’s
device since, this provides for an electrically insulated die attach with no risk for
electrical shorting in the semiconductor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811